Title: To James Madison from John Quincy Adams, 27 February 1825
From: Adams, John Quincy
To: Madison, James


        
          Dear Sir
          Washington 27 Feby 1825.
        
        I take the liberty of introducing to your acquaintance Mr Owen of Lanark, whose plans for the improvement of the condition of man, have certainly not escaped your notice & by the excellency of the ends to which they aspire carry with them a recommendation of the means by which he thinks they may be accomplished. I am, with the highest respect, Dear Sir, your very obedt. Servt.
      